DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a computing unit, a control unit, and data transfer unit in claims 23-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of mental process for calculating the brake system temperature based on various brake system data values. Although the claims mention “influencing the kinematic behavior” of the vehicle, however said limitation is abstract and broad and does therefore does not incorporate the system into a practical invention. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements disclose generic components, such as a sensors. The claims are disclosed toward mere instructions for sending, receiving, and generating map data and does not provide an inventive concept.

The applicant is broadly claiming the concept of calculating and obtaining information regarding the brake system status. The judicial exception is not integrated into a practical application. In particular the independent claim recites an invention for calculating the brake system temperature. Thus, the claims are directed to an abstract idea of a mental process for calculating data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of mere environment sensing and data collection. Thus, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.
Claims 13-22 and 24 recite a method and apparatus for transmitting data and predicting brake status during the process of operating the vehicle. These claims when given broadest reasonable interpretation are merely directed towards a mental process of data gathering, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore, these additional elements are directed to an abstract idea and claims 13-22 and 24 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA et al. U.S. Pub. No. 2015/0120163 (“OHARA”) in view of KISHIMOTO et al. U.S. Pub. No. 2017/0261094 (“KISHIMOTO”).
Regarding claim 12 as best understood, OHARA discloses a method for influencing kinematic behavior of a vehicle having at least one friction brake system, wherein a braking effect being generated by pressing at least a first friction element and a second friction element against each other, the method comprising:
calculating at least temperatures of at least the first friction element from information relating to at least a speed, a brake pressure, a surrounding external temperature of the vehicle and absolute times, a heat conduction (see at least [¶ 0045] In the first embodiment, the parking brake controller 19 includes an estimated temperature calculation device that estimates the temperature of the brake pad 33 to calculate the temperature estimated value (the pad temperature estimated value) (corresponding to a process of step 4 illustrated in FIG. 4 that will be described below). The estimated temperature calculation device calculates an input heat amount and a released heat amount of the brake bad 33 based on, for example, the speed of the vehicle (the vehicle speed), the brake hydraulic pressure (the hydraulic pressure in the master cylinder or the hydraulic pressure in the wheel cylinder), and the outer temperature, and thereby can estimate (calculate) the temperature estimated value based on these input heat amount and released heat amount. In other words, the temperature of the brake pad 33 changes according to a state of the vehicle and a braking operation. For example, when the vehicle is braked (the braking force is applied to the vehicle) while being running, the pad temperature increases based on a friction between the brake pad 33 and the disk rotor 4. On the other hand, when the vehicle is stopped or the brake is released, the pad temperature decreases.)
influence the kinematic behavior of the vehicle based on the calculation (see at least [Abstract] drives the electric motor based on the temperature estimated value of the frictional member at the time of the end of the control.)
However, KISHIMOTO teaches wherein through the at least first friction element and a speed-dependent cooling of the at least first friction element being taken into consideration during said calculation; and (see at least [¶ 0054] The calculating unit 108 calculates the temperature of the second friction plates 90, for example, based on the calculated quantity of heat, and calculates a cooling time for cooling the second friction plates 90, for example, based on the calculated temperature.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. KISHIMOTO teaches wherein the friction element and a speed-dependent cooling of the at least first friction element is taken into the calculation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of KISHIMOTO wherein the friction element and a speed-dependent 

Regarding claim 13 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, KISHIMOTO teaches the method as claimed in claim 12, wherein heat conduction through the second friction element and speed-dependent cooling of the second friction element are taken into consideration when performing the calculation (see at least [¶ 0054] The calculating unit 108 calculates the temperature of the second friction plates 90, for example, based on the calculated quantity of heat, and calculates a cooling time for cooling the second friction plates 90, for example, based on the calculated temperature.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. KISHIMOTO teaches wherein the friction element and a speed-dependent cooling of the at least first friction element is taken into the calculation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of KISHIMOTO wherein the friction element and a speed-dependent cooling of the at least first friction element is taken into the calculation. Doing so allows for accurate brake status in order to smoothly and safely transition to a stopping position or movement of the vehicle without damaging the brake system due to frictional heat.

Regarding claim 16 as best understood, OHARA discloses the method as claimed in claim 12, further comprising: calculating, subsequent to a time during the vehicle is parked, at least temperatures exhibited by at least the first friction element during said time the vehicle is parked (see at least [¶ 0097] When the vehicle is parked or the brake is released, the temperature decreases. As described above, the input heat amount and the released heat amount of the brake pad 33 are calculated based on the vehicle speed, the hydraulic pressure in the master cylinder, and the outer temperature, and the temperature of the brake pad 33 can be estimated (calculated) based on these input heat amount and released heat amount.)

Regarding claim 23 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having at least one friction brake system, the apparatus comprising:
a computing unit; a control unit 8 connected to the computing unit; (see at least [¶ 0025] The control unit 13 includes a microcomputer and the like, and power is supplied from a battery 14 to the control unit 13 via a power source line 15.)
a driving sensor connected to the computing unit an connected to the vehicle to determine a driving speed; (see at least [¶ 0038] Alternatively, the parking brake controller 19 (the processing circuit 20 thereof) may be configured to acquire the vehicle information by being directly connected to sensors that detect these information pieces (for example, the accelerator sensor, the throttle sensor, the engine rotational sensor, the brake sensor, the wheel speed sensor, the vehicle speed sensor, the G sensor, and the like), instead of acquiring it from the vehicle data bus 16.
a brake pressure sensor connected to the computing unit to capture a brake pressure; (see at least [¶ 0027] The pressure sensors 17 are disposed at the brake-side pipe portions 12A, 12B, 12C, and 12D, respectively. The pressure sensors 17 respectively independently detect pressures (hydraulic pressures) in the respective pipe lines, i.e., hydraulic pressures (wheel cylinder hydraulic pressures) in calipers 34 (cylinder portions 36), which will be described below, corresponding to the pressures in these pipe lines. The vehicle may be configured to include a single pressure sensor 17 or two pressure sensors 17.) 
temperature sensor connected to the computing unit to capture a surrounding external temperature of the vehicle; (see at least [¶ 0048] The outer temperature sensor 25 detects a temperature around the vehicle, i.e., for example, a temperature around the disk brake 31.)
a time measuring device connected to the computing unit to capture an absolute time; and (see at least [¶ 0004] The conventional technique discussed in Patent Literature 1 requires power to be supplied to the timer for measuring the elapsed time period to calculate the thermal expansion amount even after the ignition is turned off.) 
data transfer units connected to the vehicle; (see at least [¶ 0025] The control unit 13 includes a microcomputer and the like, and power is supplied from a battery 14 to the control unit 13 via a power source line 15. Further, as illustrated in FIG. 1, the control unit 13 is connected to a vehicle data bus 16 or the like.)
wherein the apparatus is configured to: 5LEGAL\40344537\1calculate at least temperatures of at least a first friction element from information relating to at least the driving speed, the brake pressure, the surrounding external temperature of the vehicle and absolute times, a heat conduction (see at least [¶ 0045] In the first embodiment, the parking brake controller 19 includes an estimated temperature calculation device that estimates the temperature of the brake pad 33 to calculate the temperature estimated value (the pad temperature estimated value) (corresponding to a process of step 4 illustrated in FIG. 4 that will be described below). The estimated temperature calculation device calculates an input heat amount and a released heat amount of the brake bad 33 based on, for example, the speed of the vehicle (the vehicle speed), the brake hydraulic pressure (the hydraulic pressure in the master cylinder or the hydraulic pressure in the wheel cylinder), and the outer temperature, and thereby can estimate (calculate) the temperature estimated value based on these input heat amount and released heat amount. In other words, the temperature of the brake pad 33 changes according to a state of the vehicle and a braking operation. For example, when the vehicle is braked (the braking force is applied to the vehicle) while being running, the pad temperature increases based on a friction between the brake pad 33 and the disk rotor 4. On the other hand, when the vehicle is stopped or the brake is released, the pad temperature decreases.)
and influencing the kinematic behavior of the vehicle based on the calculation (see at least [Abstract] drives the electric motor based on the temperature estimated value of the frictional member at the time of the end of the control.)
However, KISHIMOTO teaches wherein through the at least first friction element and a speed-dependent cooling of the at least first friction element being taken into consideration during said calculation; and (see at least [¶ 0054] The calculating unit 108 calculates the temperature of the second friction plates 90, for example, based on the calculated quantity of heat, and calculates a cooling time for cooling the second friction plates 90, for example, based on the calculated temperature.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of KISHIMOTO wherein the friction element and a speed-dependent cooling of the at least first friction element is taken into the calculation. Doing so allows for accurate brake status in order to smoothly and safely transition to a stopping position or movement of the vehicle without damaging the brake system due to frictional heat.

Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA in view of KISHIMOTO as applied to claim 12 above, and further in view of Linden et al. U.S. Patent No. 6,186,601 (“Linden”).
Regarding claim 14 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, Linden teaches the method as claimed in claim 12, further comprising: predicting temperatures of at least the first friction element for future braking operations of the vehicle (see at least [col. 4, line 12-22] These are, in particular, sensors which sense the vehicle speed, the vehicle acceleration/deceleration/, the distance from the previous of following vehicle, the shift condition of the automatic speed control (cruise control), and/or the position of the throttle, the position of the gearshift lever or of the automatic transmission, the fuel consumption, the brightness of the environment, the time of day, the temperature at various places of the vehicle brake system, or other signals which are relevant for the assessment of the probability of a braking operation required in the immediate future.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. Linden teaches the apparatus to predict temperatures of at least the first friction element for future braking operations of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of Linden to predict temperatures of at least the first friction element for future braking operations of the vehicle. Doing so allows for safely transitioning to a stopping position or movement of the vehicle without damaging the brake system due to frictional heat.

Regarding claim 15 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, Linden teaches the method as claimed in claim 13, further comprising: predicting temperatures of at least the first friction element for future braking operations of the vehicle (see at least [col. 4, line 12-22] These are, in particular, sensors which sense the vehicle speed, the vehicle acceleration/deceleration/, the distance from the previous of following vehicle, the shift condition of the automatic speed control (cruise control), and/or the position of the throttle, the position of the gearshift lever or of the automatic transmission, the fuel consumption, the brightness of the environment, the time of day, the temperature at various places of the vehicle brake system, or other signals which are relevant for the assessment of the probability of a braking operation required in the immediate future.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. Linden teaches the apparatus to predict temperatures of at least the first friction element for future braking operations of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of Linden to predict temperatures of at least the first friction element for future braking operations of the vehicle. Doing so allows for safely transitioning to a stopping position or movement of the vehicle without damaging the brake system due to frictional heat.

Regarding claim 20 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. 
However, Linden teaches the method as claimed in claim 12, wherein the kinematic behavior of the vehicle is influenced automatically (see at least [col. 3, line 55-60] The brake booster 21 is also electronically controllable via a control valve arrangement 30 which can be actuated by a solenoid arrangement 26. The electronic controllability of the brake booster 21 makes it possible to carry out braking operations also automatically, i.e. independent of an actuation of the brake pedal 1.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by 
Therefore, Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of Linden wherein the vehicle kinematic behavior is automatic. Doing so allows for the autonomous driving of the vehicle based on a healthy status of the brake system.


Claims 17, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA in view of KISHIMOTO as applied to claims 12 and 23 above, and further in view of Carlson et al. U.S. Pub. No. 2015/0060608 (“Carlson”).
Regarding claim 17 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, Carlson teaches the method as claimed in claim 12, wherein the kinematic behavior of the vehicle is influenced with respect to a calculated permitted driving speed of the vehicle (see at least [¶ 0093] The present technology can include systems that have an auto-braking system 130 that automatically reduces the speed of the rail vehicle when the distance between the rail vehicle and the proximate rail vehicle on the rail track is within a predetermined limit. The predetermined limit can be calculated based at least in part on the speed of the rail vehicle.)

Therefore, Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of Carlson wherein the kinematic behavior of the vehicle is influenced with respect to a calculated permitted driving speed of the vehicle. Doing so allows for the smooth vehicle autonomous movement based on vehicle calculated speed.

Regarding claim 22 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, Carlson teaches the method as claimed in claim 12, where the vehicle is a rail vehicle (see at least [¶ 0009] Certain embodiments of the present technology provide a rail vehicle control system installable on a rail vehicle.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. Carlson teaches the vehicle to be a rail vehicle operating on rail system.
Therefore, Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and 

Regarding claim 24 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, Carlson teaches the apparatus as claimed in claim 23, further comprising: a display connected to the computing unit 7 and the vehicle, said display presenting calculation results (see at least [¶ 0135] The user interface 1007 may include one or more displays, input devices, or speakers. The user interface may receive inputs through the input device(s) from an operator. System information may be displayed on the display(s). Alerts may also be displayed on the display(s). The speaker(s) may also produce alerting sounds.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. Carlson teaches a vehicle display for presenting results from the previous calculations.
Therefore, Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of Carlson for displaying vehicle brake system calculation results. Doing so allows for the accurate transmission of critical vehicle information.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA in view of KISHIMOTO as applied to claim 13 above, and further in view of Kahrs et al. U.S. Pub. No. 2005/0264103 (“Kahrs”).
Regarding claim 18 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, Kahrs teaches the method as claimed in claim 12, wherein the kinematic behavior of the vehicle in influenced with respect to a calculated permitted deceleration rate of the vehicle (see at least [¶ 0009] Obtaining optimum deceleration (negative acceleration) is possible with a simplified control at any velocity of the rail vehicle, even at a very low velocity. It is therefore possible to bring the rail vehicle to a standstill safely solely using the electrodynamic brakes. The electrodynamic brakes operate advantageously without a jolt.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. Kahrs teaches the kinematic behavior of the vehicle is influenced with respect to a calculated permitted deceleration rate of the vehicle.
Therefore, Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of Kahrs wherein the vehicle kinematic behavior is influenced with respect to a calculated permitted deceleration rate of the vehicle. Doing so allows for smooth operation of the vehicle when autonomously moving.

Regarding claim 19 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, Kahrs teaches the method as claimed in claim 12, wherein the kinematic behavior of the vehicle is influenced with respect to a calculated permitted driving profile of the vehicle (see at least [¶ 0027] At first the velocity v of the rail vehicle is determined 1. The instantaneous acceleration a.sub.act is determined 2 from the velocity value after the first derivative of the velocity profile has been formed.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. Kahrs teaches the kinematic behavior of the vehicle is influenced with respect to a calculated permitted driving profile of the vehicle.
Therefore, Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of Kahrs wherein the vehicle kinematic behavior is influenced with respect to a calculated permitted deceleration rate of the vehicle. Doing so allows for smooth operation of the vehicle when autonomously moving.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over OHARA in view of KISHIMOTO as applied to claim 12 above, and further in view of Bae et al. U.S. Pub. No. 2011/0054758 (“Bae”).
Regarding claim 21 as best understood, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature.
However, Bae teaches the method as claimed in claim 12, further comprising: presenting calculation results to operators of the vehicle such that a warning is at least output before any braking operation for which it is predicted that a critical temperature will be reached with respect to a thermomechanical load of at least the first friction element (see at least [¶ 0021] For example, if the vehicle 20 is equipped with a traction control system that selectively applies brake torque to the wheels 22 of the vehicle 20 to maintain control of the vehicle 20, the corrective measure may include the computer 34 being operable to adjust the operation of the traction control system to apply the braking torque to other wheels 22 on the vehicle 20 to thereby lower the actual temperature of the brake rotor 26. Additionally, the vehicle 20 may be equipped with a display 44 configured for displaying the warning message, wherein the corrective measure includes displaying a message on the display 44 to indicate, for example, the actual temperature of the brake rotor 26 is greater than the critical temperature of the brake rotor 26, the disc braking system 24 is in need of maintenance, an instruction directing the operator to continue driving the vehicle 20 to supply the brake rotor 26 with a flow of air to cool the brake rotor 26, or some other instruction or warning intended to ultimately reduce the temperature of the brake rotor 26.)
Thus, OHARA discloses an apparatus for implementing a method for influencing kinematic behavior of a vehicle having using data regarding a friction brake system by calculating the brake element temperature. Bae teaches warning before any braking operation 
Therefore, Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OHARA and incorporate the teachings of Bae and include a warning before any braking operation that is based on a critical temperature will be reached with respect to a thermomechanical load of at least the first friction element. Doing so allows for the accurate transmission of critical vehicle information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668